UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6756


WILLIAM BILLY BOWDEN, JR.,

                  Petitioner – Appellant,

             v.

WARDEN RICK ANDERSON,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-hc-02046-D)


Submitted:    November 4, 2009              Decided:   November 18, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Billy Bowden, Jr., Appellant Pro Se.  Clarence Joe
DelForge, III, Assistant Attorney General, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William     Billy       Bowden,       Jr.,    seeks       to     appeal        the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                See 28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue    absent    “a    substantial          showing      of    the    denial       of    a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)          (2006).           A

prisoner      satisfies        this        standard        by    demonstrating             that

reasonable      jurists       would    find      that      any    assessment          of     the

constitutional        claims    by    the    district       court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that Bowden

has not made the requisite showing.                        Accordingly, we deny a

certificate      of     appealability         and     dismiss         the    appeal.            We

dispense      with    oral     argument       because       the       facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                             2